Citation Nr: 1037318	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection is 
warranted for this disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  During the pendency of this appeal, 
jurisdiction was transferred to the VARO in Chicago, Illinois.  

The Veteran requested a hearing before the Board, but he failed 
to attend his hearing scheduled for April 2010.  His request for 
a Board hearing is therefore considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant identifies PTSD without 
more, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim. Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Thus, in accordance with Clemons, VA 
must consider in the instant case whether the Veteran has any 
acquired psychiatric disorder that is etiologically related to 
his military service.  The underlying issue on appeal has 
therefore been recharacterized to reflect such consideration.

The underlying issue of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An RO rating decision dated in January 2003 denied the 
Veteran's request to reopen a previously denied claim of 
entitlement to service connection for PTSD; he did not perfect an 
appeal as to this decision.

2.  Evidence associated with the claims file since the January 
2003 decision is new, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for PTSD.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance with 
the notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)) as to this issue.  The Board acknowledges that the 
VA still has duty to notify and assist the Veteran with regard to 
the underlying claim for service connection.  However, since this 
part of the appeal is being remanded, no discussion is necessary 
in the instant decision.  

Analysis

Historically, the Veteran filed a claim for service-related 
compensation benefits for PTSD in September 1995.  It was denied 
by RO rating decision dated in January 1996 on the basis that 
there was no evidence of a diagnosis of PTSD and no evidence of a 
stressor upon which PTSD might be based.  Thereafter, the Veteran 
re-filed for PTSD a number of times; the RO continued to deny his 
claim in rating decisions dated in July 2000, September 2002, and 
January 2003.  In the most recent rating decision (i.e., January 
2003) the RO's decision to deny the Veteran's request to reopen 
his previously disallowed claim cites a lack of new and material 
evidence as the basis for the denial.  More specifically, the 
rating decision states that the evidence still does not 
demonstrate a diagnosis of PTSD.  The Veteran did not appeal the 
January 2003 rating decision; thus, it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

Subsequent to the January 2003 rating decision, in October 2003, 
the Veteran filed to reopen his claim; the RO reopened the claim 
by rating decision dated in May 2004, but denied the underlying 
merits of the claim on the basis that there was no credible 
supporting and verifiable evidence of record which confirmed his 
stressor(s).  The Veteran perfected an appeal as to the October 
2003 rating decision and, as such, the issue of whether to reopen 
the Veteran's claim of entitlement to service connection for a 
low back disorder is now before the Board for appellate review.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Evidence of record prior to the January 2003 RO rating decision 
demonstrated that the Veteran had been receiving treatment for 
alcohol dependence and related psychiatric problems through the 
VA since the mid-1990s.  Treatment records noted a history of 
PTSD as well as objective evidence of PTSD-like symptoms, but no 
clinical diagnosis was provided in the record.  As for the 
Veteran's stressors, the record reflects that he reported 
occasional nightmares and flashbacks related to his service in 
Vietnam; he indicated that some of these memories were combat-
related.  In June 2002, the Veteran submitted a statement 
describing a noncombat-related event which, according him, also 
continues to bother him to this day.  Specifically, he related 
that he coaxed another U.S. soldier to come swimming with him and 
others at the beach at Vung Tau in January 1967 while on R&R and 
that the soldier was caught in the undertow and drowned.  
 
The RO attempted to verify the Veteran's account using the name 
provided in the June 2002 written statement; the only casualty 
found under this name was of a soldier who died of hostile small 
arms fire and not a drowning incident.  Nevertheless, the RO 
submitted the Veteran for a mental health evaluation; the 
December 2002 VA examination report reflects that the Veteran was 
adjudged not to endorse a diagnosis of PTSD; Axis I diagnoses 
included alcohol dependence and a history of depressive disorder 
secondary to alcohol.  

Since the RO's prior final denial in January 2003, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  In this regard, the 
Veteran underwent another VA examination in December 2003 in 
which the examiner diagnosed the Veteran with PTSD due Vietnam 
combat experiences.  Additionally, VA treatment records have been 
received since January 2003 which demonstrate that the diagnosis 
PTSD was added to the Veteran's "Active Problem List" in August 
2005.  With respect to the Veteran's claimed stressors, he 
submitted additional information regarding the U.S. soldier in 
October 2004, including the full name and date of death.  Using 
this information, the RO was able to verify that this soldier 
did, in fact, die while serving in Vietnam in a drowning incident 
in January 1967.  

The foregoing evidence was not previously on file at the time of 
the Veteran's January 2003 denial; thus, it is new.  Furthermore, 
it is relevant to the previously disallowed claim because it 
contains competent medical evidence indicating that the Veteran 
has been diagnosed with PTSD due to combat-related experiences 
while serving in Vietnam.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992) (holding that the evidence is presumed 
credible when determining whether a claim should be reopened).  
Additionally, it contains information which tends to corroborate 
the Veteran's claimed noncombat stressor.  See id.  When viewed 
in conjunction with the evidence previously of record, the newly 
submitted evidence relates to the reasons for the previous denial 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.  Thus, the Board 
finds that he has submitted new and material evidence and his 
claim of entitlement to service connection for PTSD is considered 
reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service 
connection for PTSD is considered reopened, and to this extent, 
the appeal is granted.


REMAND

Turning to the merits of the Veteran's underlying claim for 
service connection, the Board finds that additional development 
is needed before a determination can be made.  In this regard, it 
appears that there are pertinent outstanding treatment records 
and further information is needed regarding the Veteran's claimed 
stressors.  Moreover, there has been a change in the regulatory 
scheme for service connection for PTSD of which the Veteran has 
not yet been informed.  

Initially, the Board would like to reemphasize that the 
underlying issue on appeal is not limited to service connection 
for PTSD.  It acknowledges that the Agency of Original 
Jurisdiction (AOJ) has previously denied service connection for 
psychiatric disorders other than PTSD (i.e., anxiety disorder and 
major depression) and that the Veteran did not appeal these 
denials.  However, the Court has held that the scope of a 
disability claim includes any disorder that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and other information of record.  Brokowski v. 
Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  Therefore, in order to comply with the 
Court's holdings in Brokowski and Clemons, the AOJ should 
consider whether the Veteran has any acquired psychiatric 
disorder that is etiologically related to his military service.  

As noted in the decision above, the Veteran's VA treatment 
records demonstrate that the diagnosis "PTSD" was added to his 
"Active Problem List" on August 29, 2005.  Relevant to this 
remand, the claims file does not contain the VA treatment record 
upon which this diagnosis is based.  In fact, despite evidence 
that the Veteran has been receiving treatment through the VA for 
various health issues since the mid-1990s, there do not appear to 
be any VA treatment records for the period dated from October 
2003 and November 2006.  Since records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file, a remand is necessary to obtain 
these outstanding VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Any request for records should 
include the Hines VA Medical Center (MC), North Chicago VAMC, and 
the West Side VAMC as these are the facilities where the Veteran 
has reported receiving treatment.  

With respect to the Veteran's claimed stressors/in-service 
events, he has presented lay evidence regarding participation in 
combat-related activities during service, including acting as 
point man for ambush patrols.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed in-
service stressor(s) occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor(s).  38 C.F.R. § 3.304(f) (2009).  If the 
evidence establishes that a veteran "engaged in combat with the 
enemy" and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
then a veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2009).  Otherwise, credible 
supporting evidence is required to corroborate a veteran's 
stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

As discussed in the decision above, the Veteran was diagnosed at 
the December 2003 VA examination with PTSD due Vietnam-related 
combat experiences.  However, a review of the current evidence, 
including service records, fails to indicate that the Veteran 
engaged in combat with the enemy during service.  Service 
personnel records do confirm that the Veteran served in Vietnam 
from September 1966 to June 1967; however, he was attached to an 
Administrative Company and his military occupational specialty 
(MOS) was Personnel Specialist.  Moreover, there is no evidence 
of any award or decoration which, by itself, would tend to 
corroborate the Veteran's lay accounts of participation in 
combat.  

The Board acknowledges that the AOJ provided the Veteran with a 
PTSD stressor questionnaire in November 2003 which requested 
information regarding specific events which may have occurred 
during service such that the AOJ might attempt to verify these 
events through the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (CURR)).  However, at no time during this appeal 
has the AOJ specifically requested that the Veteran provide 
evidence which might corroborate his lay contentions regarding 
combat and/or allow the AOJ to verify whether he came under fire 
while participating in ambush patrols while serving in Vietnam.  
Since this information is essential to the current claim, this 
appeal should be remanded to notify the Veteran that he should 
submit any information which might verify that he participated in 
combat during service, including detailed information regarding 
any firefights which occurred while he was participating in 
ambush patrols.  Following receipt of any information, the AOJ 
should determine whether the Veteran has presented information 
sufficient to either establish that he engaged in combat with the 
enemy or has presented information sufficient to submit his 
claimed stressors to JSRRC for verification.  With regard to the 
latter, the Veteran should be notified at least once of any 
missing information needed for to verify his claimed stressors.  

As for the Veteran's other claimed stressor (i.e., the drowning 
incident), the Board notes that information was received which 
verified the death of a soldier (D.M.M.) in January 1967.  The 
AOJ was able to obtain the Casualty Report associated with this 
death; it indicates that D.M.M. was off-duty when he died 
drowning while swimming at a beach; the exact location of the 
death is not noted on the Casualty Report, but evidence of record 
reflects that his assigned unit at the time was located in Cam 
Ranh Bay.  According to the Veteran, the drowning took place 
while he was on R&R at Vung Tau in South Vietnam.  The AOJ 
requested that the National Personnel Records Center (NPRC) 
conduct a search of Morning Reports for the Veteran's unit for 
the month of January 1967; presumably, such records would reflect 
that the Veteran was not with the unit, thereby corroborating his 
statements that he was on R&R.  The NPRC was, however, unable to 
find any reference to the Veteran in the Morning Reports for his 
unit, thus suggesting that he was, in fact, with his unit in 
Pleiku, Vietnam during the time of drowning.  

Pertinent to the current remand, the Veteran was never notified 
that his location in Vang Tau could not be verified and that he 
should submit any information in his possession, including any 
service records and/or buddy statements, which might indicate his 
R&R status and/or presence in Vang Tau in January 1967.  With 
respect to the drowning incident, the Board acknowledges that the 
AOJ concluded in an March 2006 stressor memorandum that the 
January 1967 drowning occurred in Cam Ranh Bay.  However, there 
is nothing of record which definitively identifies the location 
of the drowning.  Therefore, the AOJ should also conduct 
additional research as to the location of this January 1967 
drowning.  Such search should include reviewing D.M.M.'s service 
treatment and personnel records for any additional information 
regarding where the drowning occurred.  Finally, the AOJ should 
ask the Veteran to provide additional details regarding how he 
knew the soldier who died since such information might lead to 
information that might assist in the development of this 
stressor.  

Following completion of the above, the AOJ should review the 
entire record and determine whether the evidence of record 
corroborates any combat- or non-combat stressor(s).  If so, then 
the AOJ should schedule the Veteran for an examination to 
determine the existence and etiology of any current acquired 
psychiatric disorder, including PTSD.  See 38 U.S.C.A. § 5107A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  

Finally, the Board observes that the regulations pertaining to 
service connection for PTSD were amended during the pendency of 
this appeal.  Effective July 13, 2010, if a stressor claimed by a 
veteran is related to the veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, . . . , and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

The record reflects that the Veteran has not been notified of 
this new regulatory criteria.  Generally, the VA must provide a 
veteran with a summary of the applicable laws and regulations, 
with appropriate citation, and discussion of how such laws and 
regulations affect the determination such that the Veteran might 
provide appropriate evidence and argument in support of his 
claim.  38 C.F.R. 
§§ 19.29, 19.31 (2009).  Thus, in order to ensure that the 
Veteran has been afforded all due process, the AOJ should provide 
him with a copy of the latest version of 38 C.F.R. § 3.304(f) and 
notify him that he should submit any evidence in support of his 
claim which pertains to any "fear of hostile military or 
terrorist activity."  Further, if evidence is received which 
raises the possibility that PTSD may be related to a stressor 
based on "fear of hostile military or terrorist activity," then 
the AOJ should submit the Veteran for a VA examination to 
determine whether the claimed stressor is adequate to support a 
diagnosis of PTSD.  See 75 Fed. Reg. at 39,852.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) and 
notify him that he should submit any evidence 
in support of his claim for PTSD which 
pertains to a stressor based on "fear of 
hostile military or terrorist activity."  
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 
2010) (correcting the effective date of the 
rule published on July 13, 2010).

2.  Obtain any VA treatment records from the 
Hines VAMC, North Chicago VAMC, and West Side 
VAMC for the period from October 2003 through 
November 2006.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  Contact the Veteran and ask him to submit 
any information in his possession, including 
any service records and/or buddy statements, 
which might verify his R&R status and/or 
presence in Vang Tau in January 1967.  The 
AOJ should also ask the Veteran to provide 
additional details regarding how he knew the 
soldier who drowned.  Additionally, the AOJ 
should notify the Veteran that Morning 
Reports for his unit for the month of January 
1967 were searched and there is no mention of 
him being away from the unit, thereby 
suggesting that he was present with his unit 
in Pleiku, Vietnam in January 1967.  

4.  Contact the Veteran and ask him to 
provide more specific details regarding his 
claimed combat-related stressors.  
Specifically, the Veteran should be notified 
that he should present evidence which 
corroborates his lay assertions regarding 
participation in combat-related events, 
including ambush patrols.  The AOJ should 
also inform the Veteran that he should 
provide sufficient details regarding any 
combat-related event which occurred during 
service such that the AOJ might attempt to 
verify this event including the name(s) of 
any personnel involved, the Veteran's unit at 
the time of the event, the date(s) of the 
event within a sixty-day window, the place of 
the event, and a detailed description of the 
event which might further aid in verifying 
such event.  

5.  Notify the Veteran that he may submit 
alternative evidence such as buddy statements 
which might also corroborate his lay 
assertions of combat and/or combat-related 
stressors.  See VA ADJUDICATION PROCEDURE MANUAL 
M21-1, PART IV, SUBPART II, CH. 1, 13.k-l.  

6.  The AOJ should attempt to verify the 
location of D.M.M.'s drowning in January 
1967.  Such search should include reviewing 
D.M.M.'s service treatment and personnel 
records for any additional information 
regarding where the drowning occurred.  

7.  If any VA or non-VA records are unable to 
be located and/or obtained following 
reasonable efforts, the AOJ should notify the 
Veteran that such records are not available, 
explain the efforts made to obtain to the 
records, describe any further action VA will 
take regarding the claim, and inform the 
Veteran that it is ultimately his 
responsibility for providing the evidence.

8.  Following receipt of any information 
regarding his claimed stressors and/or combat 
status, the AOJ should determine whether the 
Veteran has presented information sufficient 
to either establish that he engaged in combat 
with the enemy or has presented information 
sufficient to submit his claimed stressors to 
JSRRC for verification.  If additional 
information is needed to verify any claimed 
stressors, the AOJ should provide at least 
one additional notice the Veteran which 
describes what information is missing.  See 
VA ADJUDICATION PROCEDURE MANUAL M21-1, PART IV, 
SUBPART II, CH. 1, 15.n. 

9.  If sufficient information is received 
from the Veteran regarding any claimed 
stressors, send a letter to JSRRC asking them 
to provide any available information which 
might corroborate the Veteran's asserted in- 
service stressor(s).  Please provide JSRRC 
with the following: a prepared summary of the 
Veteran's claimed stressors, copies of his 
DD-214, any service personnel records 
obtained showing service dates, duties, and 
units of assignment.

10.  Following a response from JSRRC, prepare 
a statement which details the stressors that 
have been verified by the evidence of record, 
including any event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , 
and the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

11.  If evidence is received which 
establishes that the Veteran (1) witnessed a 
drowning incident during service, (2) was 
involved in a combat-related event during 
service, or (3) experienced a stressor that 
is based on "fear of hostile military or 
terrorist activity," then schedule him for 
an examination with a VA or VA-contracted 
psychiatrist or psychologist.  The purpose of 
this examination is to determine the 
existence and etiology of any current PTSD.  
The claims file, including a list of verified 
stressor(s) and a copy of this REMAND, must 
be made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should respond to the 
questions below.  The examiner should utilize 
the DSM-IV in arriving at any diagnoses and 
should explain whether and how each of the 
diagnostic criteria is or is not satisfied.  
A complete rationale must be given for any 
opinions expressed and the foundation for all 
conclusions should be clearly set forth.  

	(a) Does the Veteran currently have PTSD 
based on any of the verified stressors as 
described in the AOJ's letter?  The examiner 
is instructed to consider only the 
stressor(s) identified as having been 
verified by the record, including any 
stressors based on "fear of hostile military 
or terrorist activity."  If PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis. 

	(b) Does the Veteran have any other 
acquired psychiatric disorder(s)?  If so, is 
it more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any acquired 
psychiatric disorder other than PTSD is 
etiologically related to the Veteran's 
military service, to include the verified 
stressors provided by the AOJ?  

12.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for an acquired psychiatric disorder, 
including PTSD.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


